DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16. The management method, as claimed in claim 1, comprising a step of communication path selection (80), from among previously established paths, whose characteristics correspond to the connection parameters, as a function of said connection parameters.
18. The management method, as claimed in claim 1, comprising a step of establishment of communication path (80) with the characteristics corresponding to the connection parameters, in the case where no previously established path corresponds to said connection parameters.
22. The management device (20,120), as claimed in claim 8, characterized in that it is embedded in a communication path end router (30,130).

Allowable Subject Matter
Claims 1, 2, 4-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Krishnamurthy et al. US 20090310614 and Butler et al. US 20150113164.  Krishnamurthy discloses system provides interfaces to initiate or participate in the call session, a session border controller receives a request from a first interface to establish a call session, configured to include a set of stored application layer routing policies, such as access and interpret routing policies, for establishing a session tunnel on behalf of the interface, the routing policies, which are accessible by the SBC, determine the communication resource requirements between the SBC and the first edge router and also communications across the middle segment between the first edge router and the second edge router.  Butler discloses communication service determines a set of path candidates, such as set of identifiers for different components of the routing paths, historical path data from the routing database may be searched, and/or active path data from the routing table for active communication sessions, identifies a path set that includes a set of the routing paths between the client device and the network, routing paths are filtered to include routing paths that are indicated as having an acceptable level of session quality, such as based on the various session metrics.
Prior art of record does not disclose, in single or in combination, managing at least one communication path between a first router and a second router, the communication path comprising a communication path management device and the method being characterized in that it comprises establishment of a session between a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468